In a proceeding pursuant to CPLR article 78 to review a determination of the State Liquor Authority (Authority) dated March 7, 1984 and its order dated March 19, 1984 entered thereon, adopting a hearing officer’s findings sustaining the charge against petitioner and imposing a penalty of 30 days’ suspension, 15 days of which shall be *542forthwith and 15 days of which shall be deferred, the Authority appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Westchester County (Walsh, J.), dated September 27, 1984, as modified the penalty to the extent of reducing it to a 15-day deferred license suspension.
Judgment reversed, insofar as appealed from, on the law, without costs or disbursements, penalty imposed by the Authority reinstated, determination confirmed in its entirety, and proceeding dismissed on the merits.
We find no basis for disturbing the penalty imposed by the Authority for selling liquor to a minor (see, Awrich Rest. v New York State Liq. Auth., 92 AD2d 925, affd 60 NY2d 645; Matter of Johnston v Rohan, 2 AD2d 932). Gibbons, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.